Title: To James Madison from the Kentucky Legislature, 13 January 1812 (Abstract)
From: Kentucky Legislature
To: Madison, James


13 January 1812, Frankfort. Deem “that they have … at all times a right to express … the sense of the good people of this state, respecting the measures of the national government.” “A crisis in our public affairs … calls for the expression of the public sentiment respecting the course to be adopted, in order to resist the repeated, long continued and flagrant violations of our rights, as a free and independent nation, by Great Britain and France, and by the former especially—whose pretensions are an insult to our sovereignty, and which if yielded to, must end in our entire submission to whatever they may think proper to impose.
“The people of this state, though not immediately exposed to those piratical depredations, which vex and destroy the commerce of their eastern brethren on the ocean, cannot be less deeply interested in their effects. They look to the sufferings and wrongs of a single member, as intimately affecting the whole body.
“The state of Kentucky, yielding to none in patriotism; in its deep rooted attachment to the sacred bond of the Union … cannot fail to be penetrated, with any event which threatens even to impair it; much less then, can she be insensible to those daring wrongs of a foreign power which lead to its immediate destruction.
“The people of this state have looked up with confidence to the general government, under a settled conviction, that the necessary measures would be seasonably adopted, to obtain redress, commensurate with the atrocious injuries that we have sustained.
“Forbearance beyond a certain point, ceases to be moderation, and must end in entire subjection.
“It is not the purpose of this legislature, to recapitulate, or … to prove the existence and extent of those injuries, sustained from both the great belligerents of Europe.…
“We wish we could have it in our power to say, when Great Britain has ceased to harrass and injure us—when she has shewn towards us an amicable disposition in the true spirit of justice—when she has ceased her efforts to diminish that security and prosperity, which are the eternal barriers of separation from her power, and to impair that liberty and independence forced from her tyrannical grasp.
“We could willingly have hailed a friend in a former unnatural parent, and from the experience of her regard to principles of justice, and reciprocal good offices, have ceased to recal those wanton cruelties, that alienated us forever from her family.
“But when we have discovered a systematic course of injury from her toward our country, evidencing too strongly to be mistaken, an utter disregard of almost every principle of acknowledged right, between independent nations; endeavoring by almost every act of violence on the high seas—on the coasts of foreign powers with whom we were in amity—and even in sight of our own harbours, by capturing and destroying our vessels—confiscating our property—forcibly imprisoning and torturing our fellow-citizens; condemning some to death—slaughtering others, by attacking our ships of war—impressing our seamen to man her vessels—bidding defiance to our seaports—insulting our national honor, by every means that lawless force can devise—inciting the savages (as we have strong reasons to believe) to murder the inhabitants on our defenceless frontiers—furnishing them with arms and ammunition lately, to attack our forces; to the loss of a number of our brave men; and by every art of power and intrigue, seeking to dispose of our whole strength and resources, as may suit her unrestrained ambition or interest—and when her very offers of redress, go only to sanction her wrongs, and seek merely a removal of those obstacles interposed by our government, to the full enjoyment of her iniquitous benefits; we can be at no loss what course should be pursued.
“Should we tamely submit, the world ought to despise us—We should despise ourselves—Great Britain herself would despise us.
“When she shall learn to respect our rights, we shall hasten to forget her injuries.… Wherefore:
“1. Resolved—By the General Assembly for the state of Kentucky, That this state feel deeply sensible, of the continued, wanton, and flagrant violations by Great Britain and France, of the dearest rights of the people of the United States, as a free, and independent nation—that those violations, if not discontinued, and ample compensation made for them, ought to be resisted with the whole power of our country.
“2. Resolved—That as war seems probable so far as we have any existing evidence of a sense of justice on the part of the government of Great Britain; that the state of Kentucky, to the last mite of her strength and resources, will contribute them to maintain the contest and support the rights of their country against such lawless violations; and that the citizens of Kentucky, are prepared to take the field when called on.
“3. Resolved—That (while they have full and undiminished confidence in the administration and general government of the United States) in their opinion, the crisis calls for energetic measures; and that a temporising policy, while it might seem to remove the evil to a greater distance, would serve only to secure its continuance.
“4. Resolved—That we will most readily lend our support also, to any measures which may be adopted by the general government, to counteract the arbitrary restrictions, or unjust violations of our commerce by France.
“Resolved—That copies of the foregoing resolutions be transmitted by the governor of this commonwealth—one to the President of the United States, to be by him laid before Congress, and one to each of our senators and representatives in that body.”
